          Case 7:20-cv-00878-NSR Document 42 Filed 08/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KAMIEO CAINES,
                                                                                    8/10/2021
                                Plaintiff,
                                                                    No. 20 Civ. 878 (NSR)
       -against-
                                                                           ORDER
SGT. PACHECO, et al.,

                               Defendants.

NELSON S. ROMÁN, United States District Judge:

       On June 9, 2021, the Court issued an opinion and order granting Defendants’ motion to

dismiss, and granting pro se Plaintiff leave to file an amended complaint on or before July 30,

2021. The Court notified Plaintiff that “[i]f no amended pleading is filed by July 30, 2021 and

Plaintiff fails to move for an extension to that deadline, the claims dismissed herein without

prejudice may be dismissed with prejudice and the action terminated without further notice.”(ECF

No. 40). On June 9, 2021, the Clerk of Court mailed the Court’s opinion and order to Plaintiff at

the address on ECF. Plaintiff has not filed an amended complaint or otherwise communicated with

the Court. On August 10, 2021, Defendants filed a letter requesting that, since Plaintiff failed to

amend or seek an extension before the deadline of July 30, 2021, the Court dismiss this case with

prejudice. (ECF No. 41.)

       Therefore, the claims previously dismissed without prejudice are dismissed with prejudice.

The Clerk of Court is directed to mail a copy of this order to pro se Plaintiff at the address on ECF,

show service on the docket, and terminate this case.

Dated: August 10, 2021
       White Plains, New York
